


Exhibit 10.17


SEPARATION AGREEMENT


This Separation Agreement (the “Agreement”) by and between Derek Bertocci
(“Executive”) and Achaogen, Inc., a Delaware corporation (the “Company”), is
made effective as of the eighth (8th) day following the date Executive signs
this Agreement (the “Effective Date”) with reference to the following facts:
A.    Executive’s employment with the Company and status as an officer, director
and employee of the Company and each of its affiliates will end effective upon
the Retirement Date (as defined below).
B.    Executive and the Company want to end their relationship amicably and also
to establish the obligations of the parties including, without limitation, all
amounts due and owing to Executive.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:
1.Retirement Date. Executive acknowledges and agrees that his status as an
officer and employee of the Company will end effective as of November 30, 2015
(the “Retirement Date”). Executive hereby agrees to execute such further
document(s) as shall be determined by the Company as necessary or desirable to
give effect to the termination of Executive’s status as an officer of the
Company and each of its subsidiaries.
2.Final Paycheck; Payment of Accrued Wages and Expenses.
(a)Final Paycheck. As soon as administratively practicable on or after the
Retirement Date, the Company will pay Executive all accrued but unpaid base
salary and all accrued and unused vacation earned through the Retirement Date,
subject to standard payroll deductions and withholdings. Executive is entitled
to these payments regardless of whether Executive executes this Agreement.
(b)Business Expenses. The Company shall reimburse Executive for all outstanding
expenses incurred prior to the Retirement Date which are consistent with the
Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documenting such expenses. Executive is entitled
to these reimbursement regardless of whether Executive executes this Agreement.
3.Separation Payments and Benefits. Without admission of any liability, fact or
claim, the Company hereby agrees, subject to the execution of this Agreement and
Executive’s performance of his continuing obligations pursuant to this Agreement
and that certain At Will Employment, Confidential Information, Invention
Assignment and Arbitration Agreement (the “Confidentiality Agreement”), to
provide Executive the severance benefits set forth below. Specifically, the
Company and Executive agree as follows:
(a)Severance. Executive shall be entitled to receive an amount equal to nine (9)
months of base salary (the aggregate amount, $240,000), payable in a cash lump
sum on the payroll date that immediately follows the Effective Date.
(b)Healthcare Continuation Coverage. If Executive elects to receive continued
healthcare coverage pursuant to the provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company shall
directly pay, or reimburse Executive for, the premiums for Executive and
Executive’s covered dependents during the period commencing on the Retirement
Date and ending on the earlier to occur of (i) the nine-month anniversary of the
Retirement Date and (ii) the date Executive becomes eligible for comparable
coverage under another employer’s plans. After the Company ceases to reimburse
or pay premiums pursuant to the preceding sentence, Executive may, if eligible,
elect to continue healthcare coverage at Executive’s expense in accordance with
the provisions of COBRA.
(c)Time-Based Equity Awards. The vesting of Executive’s (i) options to purchase
shares of Company common stock granted on February 18, 2014 and March 11, 2015
(together, the “Time-Based Options”) and (ii) restricted stock unit award
granted on March 11, 2015 (the “RSU Award”) shall accelerate upon the Effective
Date in respect of that number of shares of Company common stock that would have
vested had Executive’s employment with the Company continued through the
nine-month anniversary of the Retirement Date, in each case, as set forth on
Exhibit A attached hereto. The unvested portions of the Time-Based Options and
the RSU Award, after giving effect to the accelerated vesting described in the
preceding sentence, shall be forfeited as of the




--------------------------------------------------------------------------------




Retirement Date. The vested Time-Based Options shall remain exercisable through
the three month anniversary of the Retirement Date. Any vested Time-Based
Options not exercised prior to the three-month anniversary of the Retirement
Date shall thereupon expire.
(d)Performance-Based Equity Awards. To the extent any of the performance goals
applicable to Executive’s option to purchase shares of Company common stock
granted on March 11, 2014 (the “Performance-Based Option”) are achieved prior to
the nine-month anniversary of the Retirement Date, the Performance-Based Option
shall immediately vest in respect of that number of shares of Company common
stock that correlates with such performance goal achievement, and Executive
shall have until the three-month anniversary of the date of such achievement to
exercise the Performance-Based Option in respect of such shares. Any portion of
the Performance-Based Option that remains unvested as of the nine-month
anniversary of the Retirement Date shall thereupon terminate. Any portion of the
Performance-Based Option that vests and remains unexercised on the three-month
anniversary of the applicable vesting date shall thereupon terminate.
(e)Taxes. Executive understands and agrees that all payments under this
Agreement will be subject to appropriate tax withholding and other deductions.
To the extent any taxes may be payable by Executive for the benefits provided to
him by this Agreement beyond those withheld by the Company, Executive agrees to
pay them himself and to indemnify and hold the Company and the other entities
released herein harmless for any tax claims or penalties, and associated
attorneys’ fees and costs, resulting from any failure by him to make required
payments.
(f)SEC Reporting. Executive acknowledges that to the extent required by the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), he will have
continuing obligations under Sections 16(a) and 16(b) of the Exchange Act to
report certain transactions in Company common stock for six (6) months following
the Retirement Date. Executive hereby agrees not to undertake, directly or
indirectly, any reportable transactions until the end of such six (6) month
period.
(g)Sole Separation Benefit. Executive agrees that the payments provided by this
Section 3 are not required under the Company’s normal policies and procedures
and are provided as a severance solely in connection with this Agreement.
Executive acknowledges and agrees that the payments referenced in this Section 3
constitute adequate and valuable consideration, in and of themselves, for the
promises contained in this Agreement.
4.Full Payment. Executive acknowledges that the payment and arrangements herein
shall constitute full and complete satisfaction of any and all amounts properly
due and owing to Executive as a result of his employment with the Company and
the termination thereof. Executive further acknowledges that, other than the
Confidentiality Agreement and the Indemnification Agreement by and between the
Company and Executive (the “Indemnification Agreement”), this Agreement shall
supersede each agreement entered into between Executive and the Company
regarding Executive’s employment, including, without limitation, any offer
letter, employment agreement, severance and/or change in control agreement, and
each such agreement other than the agreements evidencing Executive’s equity
awards shall be deemed terminated and of no further effect as of the Retirement
Date.
5.Executive’s Release of the Company. Executive understands that by agreeing to
the release provided by this Section 5, Executive is agreeing not to sue, or
otherwise file any claim against, the Company or any of its employees or other
agents for any reason whatsoever based on anything that has occurred as of the
date Executive signs this Agreement.
(a)On behalf of Executive and Executive’s heirs, assigns, executors,
administrators, trusts, spouse and estate, Executive hereby releases and forever
discharges the “Releasees” hereunder, consisting of the Company, and each of its
owners, affiliates, subsidiaries, predecessors, successors, assigns, agents,
directors, officers, partners, employees, and insurers, and all persons acting
by, through, under or in concert with them, or any of them, of and from any and
all manner of action or actions, cause or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), which Executive now
has or may hereafter have against the Releasees, or any of them, by reason of
any matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon, or relating to Executive’s hire, employment,
remuneration or resignation by the Releasees, or any of them, Claims arising
under federal, state, or local laws relating to employment, Claims of any kind
that may be brought in any court or administrative agency, including any Claims
arising under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§  2000, et seq.; Americans with Disabilities Act, as amended, 42 U.S.C. § 12101
et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.;
Age Discrimination in Employment Act, as




--------------------------------------------------------------------------------




amended, 29 U.S.C. § 621, et seq.; Civil Rights Act of 1866, and Civil Rights
Act of 1991; 42 U.S.C. § 1981, et seq.; Equal Pay Act, as amended, 29 U.S.C.
§ 206(d); regulations of the Office of Federal Contract Compliance, 41 C.F.R.
Section 60, et seq.; the Family and Medical Leave Act, as amended,
29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938, as amended,
29 U.S.C. § 201 et seq.; the Employee Retirement Income Security Act, as
amended, 29 U.S.C. § 1001 et seq.; the Worker Adjustment and Retraining
Notification Act, as amended, 29 U.S.C.  § 2101 et seq.; the California Fair
Employment and Housing Act, as amended, Cal. Lab. Code § 12940 et seq.; the
California Equal Pay Law, as amended, Cal. Lab. Code §§ 1197.5(a),199.5; the
Moore-Brown-Roberti Family Rights Act of 1991, as amended, Cal. Gov’t Code
§§12945.2, 19702.3; California Labor Code §§ 1101, 1102; the California WARN
Act, California Labor Code §§ 1400 et. seq; California Labor Code §§
1102.5(a),(b); claims for wages under the California Labor Code and any other
federal, state or local laws of similar effect; the employment and civil rights
laws of California; Claims for breach of contract; Claims arising in tort,
including, without limitation, Claims of wrongful dismissal or discharge,
discrimination, harassment, retaliation, fraud, misrepresentation, defamation,
libel, infliction of emotional distress, violation of public policy, and/or
breach of the implied covenant of good faith and fair dealing; and Claims for
damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.
(b)Notwithstanding the generality of the foregoing, Executive does not release
the following claims:
(i)Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;
(ii)Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;
(iii)Claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of COBRA;
(iv)Claims to any benefit entitlements vested as the date of Executive’s
employment termination, pursuant to written terms of any Company employee
benefit plan;
(v)Claims for indemnification under the Indemnification Agreement, the Company’s
Bylaws, California Labor Code Section 2802 or any other applicable law; and
(vi)Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.
(c)Acknowledgement. In accordance with the Older Workers Benefit Protection Act
of 1990, Executive has been advised of the following:
(i)Executive should consult with an attorney before signing this Agreement;
(ii)Executive has been given at least twenty-one (21) days to consider this
Agreement;
(iii)Executive has seven (7) days after signing this Agreement to revoke it. If
Executive wishes to revoke this Agreement, Executive must deliver notice of
Executive’s revocation in writing, no later than 5:00 p.m. on the 7th day
following Executive’s execution of this Agreement to Zeryn Sarpangal, fax
650-434-3803 or email zsarpangal@achaogen.com. Executive understands that if he
revokes this Agreement, it will be null and void in its entirety, and he will
not be entitled to any payments or benefits provided in this Agreement, other
than as provided in Section 2.
(d)EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”




--------------------------------------------------------------------------------




BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.
6.Non-Disparagement, Transition, Transfer of Company Property and Limitations on
Service. Executive further agrees that:
(a)Non-Disparagement. Executive agrees that he shall not disparage, criticize or
defame the Company, its affiliates and their respective affiliates, directors,
officers, agents, partners, stockholders, employees, products, services,
technology or business, either publicly or privately. The Company agrees that it
shall not, and it shall instruct its officers and members of its Board of
Directors to not, disparage, criticize or defame Executive, either publicly or
privately. Nothing in this Section 6(a) shall have application to any evidence
or testimony required by any court, arbitrator or government agency.
(b)Transition. Each of the Company and Executive shall use their respective
reasonable efforts to cooperate with each other in good faith to facilitate a
smooth transition of Executive’s duties to other executive(s) of the Company.
(c)Transfer of Company Property. On or before the Retirement Date, Executive
shall turn over to the Company all files, memoranda, records, and other
documents, and any other physical or personal property which are the property of
the Company and which he had in his possession, custody or control at the time
he signed this Agreement.
7.Executive Representations. Executive warrants and represents that (a) he has
not filed or authorized the filing of any complaints, charges or lawsuits
against the Company or any affiliate of the Company with any governmental agency
or court, and that if, unbeknownst to Executive, such a complaint, charge or
lawsuit has been filed on his behalf, he will immediately cause it to be
withdrawn and dismissed, (b) he has reported all hours worked as of the date of
this Agreement and has been paid all compensation, wages, bonuses, commissions,
and/or benefits to which he may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to him, except as provided in this
Agreement, (c) he has no known workplace injuries or occupational diseases and
has been provided and/or has not been denied any leave requested under the
Family and Medical Leave Act or any similar state law, (d) the execution,
delivery and performance of this Agreement by Executive does not and will not
conflict with, breach, violate or cause a default under any agreement, contract
or instrument to which Executive is a party or any judgment, order or decree to
which Executive is subject, and (e) upon the execution and delivery of this
Agreement by the Company and Executive, this Agreement will be a valid and
binding obligation of Executive, enforceable in accordance with its terms.
8.No Assignment by Executive. Executive warrants and represents that no portion
of any of the matters released herein, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to any other person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise. If any claim, action, demand or suit should be made or instituted
against the Company or any other Releasee because of any actual assignment,
subrogation or transfer by Executive, Executive agrees to indemnify and hold
harmless the Company and all other Releasees against such claim, action, suit or
demand, including necessary expenses of investigation, attorneys’ fees and
costs. In the event of Executive’s death, this Agreement shall inure to the
benefit of Executive and Executive’s executors, administrators, heirs,
distributees, devisees, and legatees. None of Executive’s rights or obligations
may be assigned or transferred by Executive, other than Executive’s rights to
payments hereunder, which may be transferred only upon Executive’s death by will
or operation of law.
9.Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of California or, where applicable, United States federal law, in each case,
without regard to any conflicts of laws provisions or those of any state other
than California.
10.Miscellaneous. This Agreement, collectively with the Confidentiality
Agreement, the Indemnification Agreement and the agreements evidencing
Executive’s equity awards comprise the entire agreement between the parties with
regard to the subject matter hereof and supersedes, in their entirety, any other
agreements between Executive and the Company with regard to the subject matter
hereof. Executive acknowledges that there are no other agreements, written, oral
or implied, and that he may not rely on any prior negotiations, discussions,
representations or agreements. This Agreement may be modified only in writing,
and such writing must be signed by both parties and recited that it is intended
to modify this Agreement. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.




--------------------------------------------------------------------------------




11.Company Assignment and Successors. The Company shall assign its rights and
obligations under this Agreement to any successor to all or substantially all of
the business or the assets of the Company (by merger or otherwise). This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns, personnel and legal representatives.
12.Maintaining Confidential Information. Executive reaffirms his obligations
under the Confidentiality Agreement. Executive acknowledges and agrees that the
payments provided in Section 3 above shall be subject to Executive’s continued
compliance with Executive’s obligations under the Confidentiality Agreement.
13.Executive’s Cooperation.  After the Retirement Date, Executive shall
cooperate with the Company and its affiliates, upon the Company’s reasonable
request, with respect to any internal investigation or administrative,
regulatory or judicial proceeding involving matters within the scope of
Executive’s duties and responsibilities to the Company or its affiliates during
his employment with the Company (including, without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s reasonable request to give testimony
without requiring service of a subpoena or other legal process, and turning over
to the Company all relevant Company documents which are or may have come into
Executive’s possession during his employment); provided, however, that any such
request by the Company shall not be unduly burdensome or interfere with
Executive’s personal schedule or ability to engage in gainful employment. 
14.Section 409A of the Code. This Agreement is intended, to the greatest extent
permitted under law, to comply with the short-term deferral exemption and the
separation pay exemption provided in Section 409A of the Internal Revenue Code
of 1986, as amended, and the regulations and other interpretative guidance
issued thereunder (“Section 409A”) such that no benefits or payments under this
Agreement are subject to Section 409A. Notwithstanding anything herein to the
contrary, the timing of any payments under this Agreement shall be made
consistent with such exemption. Executive’s right to receive a series of
installment payments under this Agreement, if any, shall be treated as a right
to receive a series of separate payments. To the extent applicable, this
Agreement shall be interpreted in accordance with Section 409A, including
without limitation any such regulations or other guidance that may be issued
after the Retirement Date. Notwithstanding any provision of this Agreement to
the contrary, in the event that the Company determines that any amounts payable
hereunder may be subject to Section 409A, the Company may, to the extent
permitted under Section 409A cooperate in good faith to adopt such amendments to
this Agreement or adopt other appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Company determines are
necessary or appropriate to avoid the imposition of taxes under Section 409A;
provided, however, that this paragraph shall not create an obligation on the
part of the Company to adopt any such amendment, policy or procedure or take any
such other action, nor shall the Company have any liability for failing to do
so. To the extent that any reimbursements payable pursuant to this Agreement are
subject to the provisions of Section 409A, such reimbursements shall be paid to
Executive no later than December 31 of the year following the year in which the
expense was incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, and
Executive’s right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.
(Signature page(s) follow)












--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Separation Agreement to be
duly executed and delivered as of the date indicated next to their respective
signatures below.






DATED: November 4, 2015
/s/Derek Bertocci___________
Derek Bertocci




ACHAOGEN, INC.
DATED: November 4, 2015




By: /s/ Kenneth Hillan______
Name: Kenneth Hillan
Title:
Signature Page to Separation Agreement








--------------------------------------------------------------------------------




EXHIBIT A
ACCELERATED EQUITY AWARDS
Table 1
Restricted Stock Unit Award
The table below sets forth the shares subject to the Restricted Stock Unit Award
that will be accelerated to effect nine months of accelerated vesting.
Grant Date
 
 
Number of RSUs Accelerated
3/11/2015
 
 
2,625

Table 2
Time-Based Options
The table below sets forth the shares subject to the Time-Based Options that
will be accelerated to effect nine months of accelerated vesting.
Grant Date
Number of Shares Underlying Option Accelerated
Option Exercise Price
3/11/2015
  6,984
$ 10.44
2/18/2014
15,234
$ 12.00
TOTAL
22,218
 



A-1


